

	

		II

		109th CONGRESS

		1st Session

		S. 2007

		IN THE SENATE OF THE UNITED STATES

		

			November 14, 2005

			Mr. Salazar (for himself

			 and Mr. McCain) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To examine the circumstances contributing to the problems

		  facing the health care system of the United States and to develop public and

		  private policies as appropriate to address rising health care costs and the

		  number of uninsured Americans. 

	

	

		1.Short titleThis Act may be cited as the

			 National Commission on Health Care

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Americans are

			 expected to spend $1,900,000,000,000 on health care in 2005, up from

			 $1,400,000,000,000 in 2001.

			(2)While 174,000,000

			 Americans were covered by employer-sponsored health insurance in 2004, rising

			 health care costs to both employers and employees jeopardize the ability of

			 employers and employees to maintain needed coverage.

			(3)One in every 6

			 people in the United States, or approximately 46,000,000 people lacked health

			 insurance in 2004, and the number of uninsured individuals is expected to

			 grow.

			(4)The medicare

			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)

			 provided health insurance to 41,700,000 elderly and disabled Americans in 2004,

			 while the medicaid program under title XIX of the Social Security Act (42

			 U.S.C. 1396 et seq.) provided health care for 55,000,000 low-income children

			 and their parents, pregnant women, and low-income elderly individuals in 2004.

			 Federal and State government expenditures for both programs were approximately

			 $606,000,000,000 in 2004.

			3.PurposeThe purpose of this Act is to establish a

			 National Commission on Health Care to—

			(1)examine and

			 report on—

				(A)the factors

			 leading to the rising costs of health care for individuals and businesses

			 participating in employer-based health insurance and the rising health care

			 expenditures for public health care programs;

				(B)the barriers that

			 prevent individuals from securing adequate health care coverage; and

				(C)the issues faced

			 by people covered by public health care programs;

				(2)ascertain,

			 evaluate, and report on the evidence developed by all relevant Federal, State,

			 and local governmental agencies regarding the facts and circumstances

			 surrounding rising health care costs and the barriers to adequate insurance

			 coverage;

			(3)build upon the

			 investigations of past and current entities by reviewing the findings,

			 conclusions, and recommendations of—

				(A)executive branch,

			 congressional, or independent commission investigations into the issues of

			 health care services or health care costs; and

				(B)State and local

			 entities that have developed innovative solutions to deal with the health care

			 needs in their respective communities; and

				(4)investigate and

			 report to the President and the Congress on its findings, conclusions, and

			 recommendations for policy solutions to the health care problems, including

			 current private and public services and the lack of health care insurance for

			 nearly 46,000,0000 Americans.

			4.EstablishmentThere is established in the legislative

			 branch the National Commission on Health Care (referred to in this Act as the

			 Commission).

		5.Composition of

			 commission

			(a)MembersThe

			 Commission shall be composed of 10 members, of whom—

				(1)1 member shall be

			 appointed by the President, who shall serve as chairman of the

			 Commission;

				(2)1 member shall be

			 appointed by the leader of the Senate of the Democratic Party, in consultation

			 with the leader of the House of Representatives of the Democratic Party, who

			 shall serve as vice chairman of the Commission;

				(3)2 members shall

			 be appointed by the senior member of the Senate leadership of the Republican

			 Party;

				(4)2 members shall

			 be appointed by the senior member of the Senate leadership of the Democratic

			 Party;

				(5)2 members shall

			 be appointed by the senior member of the leadership of the House of

			 Representatives of the Republican Party; and

				(6)2 members shall

			 be appointed by the senior member of the leadership of the House of

			 Representatives of the Democratic Party.

				(b)Qualifications;

			 initial meeting

				(1)Political party

			 affiliationNot more than 5 members of the Commission shall be

			 from the same political party.

				(2)Nongovernmental

			 appointeesAn individual appointed to the Commission may not be

			 an officer or employee of the Federal Government or any State or local

			 government.

				(3)Other

			 qualificationsIt is the sense of Congress that individuals

			 appointed to the Commission should be prominent United States citizens, with

			 national recognition and significant depth of experience in such professions or

			 memberships as governmental service, health care services, health care

			 administration, business, public administration, and research institutions or

			 programs with health care emphasis.

				(4)Deadline for

			 appointmentAll members of the Commission shall be appointed not

			 later than October 15, 2005, or 60 days after the date of enactment of this

			 Act, whichever is later.

				(5)Initial

			 meetingThe Commission shall meet and begin the operations of the

			 Commission as soon as practicable after all members of the Commission are

			 appointed.

				(c)Quorum;

			 vacanciesAfter its initial meeting, the Commission shall meet

			 upon the call of the chairperson or a majority of its members. Six members of

			 the Commission shall constitute a quorum. Any vacancy in the Commission shall

			 not affect its powers, and shall be filled in the same manner in which the

			 original appointment was made.

			6.Functions of

			 commission

			(a)In

			 generalThe functions of the Commission are to—

				(1)conduct a study

			 that—

					(A)investigates

			 relevant facts and experiences relating to the problems within the sphere of

			 health care, including any relevant legislation, Executive order, regulation,

			 plan, policy, practice, or procedure; and

					(B)investigates

			 relevant facts and circumstances relating to—

						(i)the

			 rising costs of health care;

						(ii)the impact of

			 the rising costs of health care on American businesses;

						(iii)the provision

			 of health care by State and local health care agencies;

						(iv)the effects of

			 increases in insurance premiums on health care coverage for businesses and

			 individuals;

						(v)the

			 private health insurance industry;

						(vi)the public

			 health programs;

						(vii)innovations and

			 reforms necessary to increase the provision of affordable, quality health care

			 to all Americans;

						(viii)the role of

			 congressional oversight and resource allocation; and

						(ix)other areas of

			 the public and private sectors determined relevant by the Commission for its

			 inquiry;

						(2)identify, review,

			 and evaluate the lessons learned from past legislative structuring of health

			 care, coordination, management policies, and procedures of the Federal

			 Government, and, when appropriate, State and local governments and

			 nongovernmental entities, relative to administering, representing and

			 implementing and receiving health care; and

				(3)submit to the

			 President and Congress such reports as are required by this Act containing such

			 findings, conclusions, and recommendations as the Commission shall determine,

			 including proposing organization, coordination, planning, management

			 arrangements, procedures, rules, and regulations.

				7.Powers of

			 commission

			(a)Hearings and

			 evidenceThe Commission or, on the authority of the Commission,

			 any subcommittee or member thereof, may hold such hearings, sit and act at such

			 times and places, take such testimony, and receive such evidence as the

			 Commission determines appropriate for the purposes of carrying out this

			 Act.

			(b)ContractingThe

			 Commission may, to such extent and in such amounts as are provided for in

			 appropriation Acts, enter into contracts to enable the Commission to discharge

			 its duties under this Act.

			(c)Information

			 from federal agencies

				(1)In

			 generalThe Commission is authorized to secure directly from any

			 executive department, bureau, agency, board, commission, office, independent

			 establishment, or instrumentality of the Government, information, suggestions,

			 estimates, and statistics for the purposes of this Act. Each department,

			 bureau, agency, board, commission, office, independent establishment, or

			 instrumentality shall, to the extent authorized by law, furnish such

			 information, suggestions, estimates, and statistics directly to the Commission,

			 upon request made by the chairperson, the chairperson of any subcommittee

			 created by a majority of the Commission, or any member designated by a majority

			 of the Commission.

				(2)Receipt,

			 handling storage, and disseminationInformation shall only be

			 received, handled, stored, and disseminated by members of the Commission and

			 its staff consistent with all applicable statutes, regulations, and Executive

			 orders.

				(d)Assistance from

			 federal agencies

				(1)General

			 services administrationThe Administrator of General Services

			 shall provide to the Commission on a reimbursable basis administrative support

			 and other services for the performance of the Commission's functions.

				(2)Other

			 departments and agenciesIn addition to the assistance prescribed

			 in paragraph (1), departments and agencies of the United States may provide to

			 the Commission such services, funds, facilities, staff, and other support

			 services as they may determine advisable and as may be authorized by

			 law.

				(e)GiftsThe

			 Commission may accept, use, and dispose of gifts or donations of services or

			 property.

			(f)Postal

			 servicesThe Commission may use the United States mails in the

			 same manner and under the same conditions as departments and agencies of the

			 United States.

			8.Staff of

			 commission

			(a)In

			 general

				(1)Appointment and

			 compensationThe chairperson of the Commission, in consultation

			 with vice chairperson, in accordance with rules agreed upon by the Commission,

			 may appoint and fix the compensation of a staff director and such other

			 personnel as may be necessary to enable the Commission to carry out its

			 functions, without regard to the provisions of title 5, United States Code,

			 governing appointments in the competitive service, and without regard to the

			 provisions of chapter 51 and subchapter III of chapter 53 of such title

			 relating to classification and General Schedule pay rates, except that no rate

			 of pay fixed under this subsection may exceed the equivalent of that payable

			 for a position at level V of the Executive Schedule under section 5316 of title

			 5, United States Code.

				(2)Personnel as

			 federal employees

					(A)In

			 generalThe staff director and any personnel of the Commission

			 who are employees shall be employees under section 2105 of title 5, United

			 States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of

			 that title.

					(B)Members of

			 commissionSubparagraph (A) shall not be construed to apply to

			 members of the Commission.

					(b)DetaileesAny

			 Federal Government employee may be detailed to the Commission without

			 reimbursement from the Commission, and such detailee shall retain the rights,

			 status, and privileges of the detailee's regular employment without

			 interruption.

			(c)Consultant

			 servicesThe Commission is authorized to procure the services of

			 experts and consultants in accordance with section 3109 of title 5, United

			 States Code, but at rates not to exceed the daily rate paid a person occupying

			 a position at level IV of the Executive Schedule under section 5315 of title 5,

			 United States Code.

			9.Compensation and

			 travel expenses

			(a)CompensationEach

			 member of the Commission may be compensated at a rate not to exceed the daily

			 equivalent of the annual rate of basic pay in effect for a position at level IV

			 of the Executive Schedule under section 5315 of title 5, United States Code,

			 for each day during which that member is engaged in the actual performance of

			 the duties of the Commission.

			(b)Travel

			 expensesWhile away from their homes or regular places of

			 business in the performance of services for the Commission, members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, in the same manner as persons employed intermittently in the

			 Government service are allowed expenses under section 5703(b) of title 5,

			 United States Code.

			10.Reports of

			 commission; termination

			(a)Interim

			 reportsThe Commission may submit to the President and Congress

			 interim reports containing such findings, conclusions, and recommendations for

			 corrective measures as have been agreed to by a majority of Commission

			 members.

			(b)Final

			 reportNot later than 12 months after the date of the enactment

			 of this Act, the Commission shall submit to the President and Congress a final

			 report containing such findings, conclusions, and recommendations for

			 corrective measures as have been agreed to by a majority of Commission

			 members.

			(c)Termination

				(1)In

			 generalThe Commission, and all the authorities of this Act,

			 shall terminate 60 days after the date on which the final report is submitted

			 under subsection (b).

				(2)Administrative

			 activities before terminationThe Commission may use the 60 day

			 period referred to in paragraph (1) for the purpose of concluding its

			 activities, including providing testimony to committees of Congress concerning

			 its reports and disseminating the final report.

				11.Funding

			(a)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this Act $6,000,000.

			(b)Duration of

			 availabilityAmounts made available to the Commission under

			 subsection (a) shall remain available until the termination of the

			 Commission.

			

